UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2378



NORBERT GWEM,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-103-925)


Submitted:   July 21, 2006                 Decided:   August 1, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norbert Gwem, Petitioner Pro Se.     Daniel Eric Goldman, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Norbert Gwem, a native and citizen of Cameroon, petitions

for   review    of   an   order   of    the    Board     of    Immigration   Appeals

dismissing his appeal from the immigration judge’s decision denying

his requests for asylum, withholding of removal, and protection

under the Convention Against Torture.

           In    his      petition     for     review,        Gwem   challenges    the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).         We have reviewed the evidence of record and

conclude that Gwem fails to show that the evidence compels a

contrary result.       Accordingly, we cannot grant the relief that he

seeks.

           Additionally, we uphold the denial of Gwem’s request for

withholding     of   removal.          “Because   the     burden      of   proof   for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                  Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).           Because Gwem fails to show that he




                                        - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.*

          Accordingly,     we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Gwem does not challenge the denial of his request for
protection under the Convention Against Torture in his petition for
review.

                                       - 3 -